REVISED, February 10, 1998
                 UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                     No. 96-10113 and No. 96-10448


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,


                                VERSUS


                           LOUIS JONES, JR.,

                                                   Defendant-Appellant.




          Appeals from the United States District Court
                for the Northern District of Texas
                            January 5, 1998


Before POLITZ, Chief Judge, BENAVIDES and PARKER, Circuit Judges.

Robert M. Parker, Circuit Judge:


     The defendant, Louis Jones, appeals from a conviction of

kidnapping with death resulting, in violation of 18 U.S.C. § 1201.

After a post-conviction sentencing hearing, the jury recommended

the death penalty.    The defendant challenges the sentence of death

imposed by the court pursuant to the Federal Death Penalty Act of

1994 (“FDPA”), 18 U.S.C. §§ 3591-97.      After considering all the

issues raised by the defendant on appeal, we affirm both the

conviction and the sentence of death.
                             I.   Background

     On February 18, 1995, Pvt. Tracie Joy McBride was abducted at

gunpoint from Goodfellow Air Force Base.              During the abduction,

Pvt. Michael Peacock was assaulted by McBride’s attacker and

severely injured     while   attempting    to   aid    McBride.     The   base

launched an intense investigation into the abduction of McBride.

     On March 1, 1995, Sgt. Sandra Lane informed investigators of

the Office of the Air Force Special Investigations (“OSI”), who

were investigating the abduction of Pvt. McBride, that her ex-

husband, Louis Jones, had attacked her on February 16, 1995, two

days before McBride’s disappearance. After convincing Lane to file

a complaint, the OSI investigators summoned San Angelo Police who

took a sworn statement from Lane.       An arrest warrant was issued for

Jones based on the statement made by Lane. Jones was arrested later

that evening.

     While in state custody for the abduction and sexual assault of

Sandra Lane, investigators from the OSI questioned Jones as a

possible suspect in the abduction of Pvt. McBride.                   The OSI

investigators advised Jones of his Miranda rights, but Jones

indicated that he did not want an attorney and that he was willing

to   answer   questions.     In   response      to    questioning    by   OSI

investigators, Jones gave a written statement admitting to the

abduction and murder of McBride.        In his statement, Jones admitted

to taking McBride back to his apartment, tying her up, and placing

her in the closet.     Jones stated that he then drove McBride to a


                                    2
remote location where he repeatedly struck her over the head with

a tire iron until she was dead.               Although Jones could not give

investigators        directions    to    where   the     body   was   located,    he

indicated that he could show them.               Subsequently, Jones lead law

enforcement officials to a bridge located twenty miles outside San

Angelo under which the body of Tracie McBride was discovered.                     An

autopsy revealed that McBride died due to blunt force trauma to the

head.      The autopsy also revealed evidence of sexual assault.

      Louis Jones was indicted in an instrument that charged him

with kidnapping McBride with her death resulting, in violation of

18 U.S.C. § 1201(a)(2).           The government alleged that the offense

occurred within the special maritime and territorial jurisdiction

of   the    United    States.     Conviction      for    kidnapping    with    death

resulting under the Federal Kidnapping Statute, 18 U.S.C. § 1201,

could      result    in   a   sentence   of   life      imprisonment   or     death.

Exercising the discretion granted by the Federal Death Penalty Act,

the United States Attorney prosecuting the case decided to seek the

death penalty. As required by 18 U.S.C. § 3593(a), the prosecution

filed its Notice of Intent to Seek the Death Penalty.                    The jury

trial commenced on October 16, 1995 and resulted in a guilty

verdict on October 23, 1995.

      Following Jones’s conviction, a separate sentencing hearing

was conducted to determine whether Jones would receive a sentence

of death. See 18 U.S.C. § 3593.           To obtain a sentence of death, the

government had the burden of proving the following: the death of

McBride was an intentional killing; and the existence of one or


                                          3
more aggravating factors make the defendant death-eligible. 18

U.S.C. § 3591(a).      In the first stage of the sentencing hearing,

the   jury   was     required    to   determine    whether     Louis   Jones

intentionally caused the death of Tracie McBride. 18 U.S.C. §

3591(a). Regarding the intent element, the jury unanimously found:

(1) Jones intentionally killed McBride; and (2) Jones intentionally

inflicted seriously bodily injury that resulted in the death of

McBride.

      The second stage of the sentencing hearing required the jury

to weigh any aggravating factors against any mitigating factors to

determine whether a sentence of death was appropriate. 18 U.S.C. §

3593(e). The government, in its notice of intent to seek the death

penalty, set forth four statutory aggravating factors1 and three

non-statutory      aggravating   factors.2   In   order   to   consider   an



      1
       The government alleged the following four statutory aggravating
factors:
         (1) the defendant caused the death or injury resulting in
     the death of Tracie Joy McBride during the commission of the
     offense of kidnapping;
         (2) the defendant, in the commission of the offense,
     knowingly created a grave risk of death to one or more persons
     in addition to the victim of the offense, Tracie Joy McBride;
         (3) the defendant committed the offense in an especially
     heinous, cruel, and depraved manner in that it involved torture
     and serious physical abuse to the victim, Tracie Joy McBride;
     and
         (4) the defendant committed the offense after substantial
     planning and premeditation to cause the death of Tracie Joy
     McBride.
      2
        The three non-statutory aggravating factors are as follows:
         (1) the defendant’s future dangerousness to the lives and
      safety of other persons;
         (2) Tracie Joy McBride’s young age, her slight stature, her
      background, and her unfamiliarity with San Angelo, Texas; and
         (3) Tracie Joy McBride’s personal characteristics and the
      effect of the instant offense on Tracie Joy McBride’s family.

                                      4
aggravating        factor,    the   jury   must   unanimously     find   that    the

government established the existence of an aggravating factor

beyond a reasonable doubt. 18 U.S.C. § 3593(c).                    The jury made

unanimous findings regarding the following two statutory factors:

Jones caused the death of the victim or the injury resulting in the

death of the victim during the commission of the offense of

kidnapping; and Jones committed the offense in an especially

heinous, cruel, and depraved manner.              The jury also made unanimous

findings regarding the following two non-statutory aggravating

factors: McBride’s young age, her slight stature, her background,

and       her   unfamiliarity   with   San     Angelo,   Texas;    and   McBride’s

personal characteristics and the effect of the offense on her

family.

          Once the jury found aggravating factors to exist, the jury

next had to determine whether any mitigating factors existed.                     To

consider a mitigating factor in jury deliberations, only one juror

must find        that   the   defendant    established    the     existence     of a

mitigating factor by a preponderance of the evidence.                      Of the

eleven mitigating factors proposed by the defendant, ten mitigating

factors were found to exist by at least one or more jurors.3                      In


      3
     The defendant proposed eleven mitigating factors, ten of which were
found to exist by one or more jurors (the number of jurors finding each
mitigating factor is enclosed in brackets):
        (1) the defendant Louis Jones did not have a significant prior
     criminal record [6];
        (2) the defendant’s capacity to appreciate the wrongfulness
     of the defendant’s conduct or to conform to the requirements of
     the law was significantly impaired, regardless of whether the
     capacity was so impaired as to constitute a defense to the
     charge [2];
        (3) the defendant committed the offense under severe mental

                                           5
deliberations, the jury was asked to weigh the aggravating factors

against any mitigating factors to determine the propriety of a

death sentence. The jury returned a unanimous verdict recommending

death on November 3, 1995.



       II.   Constitutionality of Federal Death Penalty Act

     The defendant challenges the constitutionality of the Federal

Death Penalty Act, 18 U.S.C. §§ 3591-97, on the following four

grounds: (1) the prosecutor’s ability to define non-statutory

aggravating factors amounts to an unconstitutional delegation of

legislative power; (2) the lack of proportionality review combined

with prosecutor’s unrestrained authority to allege non-statutory

aggravating factors renders the statute unconstitutional; (3) the

relaxed evidentiary standard at the sentencing hearing combined

with the unrestrained use of non-statutory aggravating factors

renders the jury’s recommendation arbitrary; and (4) the death


     or emotional disturbance [1];
        (4) the defendant was subjected to physical, sexual, and
     emotional abuse as a child (and was deprived of sufficient
     parental protection that he needed)[4];
        (5) the defendant served his country well in Desert Storm,
     Grenada, and for 22 years in the United States Army [8];
        (6) the defendant is likely to be a well-behaved inmate [3];
        (7) the defendant is remorseful for the crime he committed
     [4];
        (8) the defendant’s daughter will be harmed by the emotional
     trauma of her father’s execution [9];
        (9) the defendant was under unusual and substantial internally
     generated duress and stress at the time of the offense [3];
        (10) the defendant suffered from numerous neurological or
     psychological disorders at the time of the offense [1]; and
        (11) other factors in the defendant’s background or character
     militate against the death penalty [0].

Additionally, seven jurors added Jones’s ex-wife Sandra Lane as a
mitigating factor.

                                    6
penalty is unconstitutional under all circumstances.                             We review

constitutional challenges to federal statutes de novo. United

States v. Bailey, 115 F.3d 1222, 1225 (5th Cir. 1997).



                                            A.

      First, the defendant asserts that the prosecutor’s authority

to   define    non-statutory       aggravating             factors    results      from    an

unconstitutional         delegation         of        legislative         power.          The

nondelegation doctrine arises from the constitutional principle of

separation of powers, specifically Article 1, § 1, which provides

that “all legislative Powers herein granted shall be vested in a

Congress of the United States.”                 See    Touby v. United States, 500

U.S. 160, 165 (1991); United States v. Mistretta, 488 U.S. 361, 371

(1989).       Under   the   nondelegation             doctrine,      Congress      may    not

constitutionally delegate its legislative power to another branch

of government. See Mistretta, 488 U.S. at 372. Congress, however,

may seek assistance, within limits, from coordinate branches of

government.        See   id.       So   long          as    Congress      formulates      “an

intelligible principle to which the person or body authorized to

exercise the delegated authority is directed to conform, such

legislative action is not a forbidden delegation of legislative

power.” Id.

      Jones    asserts      that    Congress               failed    to    formulate       an

“intelligible      principle”      in   §    3592(c)          when   it    delegated      the

authority     to   define      additional         aggravating          factors     to     the




                                            7
Department of Justice.4           On the contrary, the delegated authority

is sufficiently circumscribed by “intelligible principles” to avoid

violating the nondelegation doctrine. See United States v. Tipton,

90   F.3d    861,    895   (4th    Cir.    1996).    The   authority    to     define

nonstatutory        aggravating     factors     falls      squarely    within    the

Executive’s broad prosecutorial discretion, much like the power to

decide whether to prosecute an individual for a particular crime.

See United States v. Armstrong, __ U.S. __, 116 S.Ct. 1480, 1486

(1996)(noting the prosecutor’s broad discretion in deciding whether

to prosecute); United States v. Johnson, 91 F.3d 695, 698 (5th Cir.

1996)(stating that “[a] prosecutor has broad discretion during

pretrial      proceedings to determine the extent of the societal

interest in         prosecution.")        Obviously, Congress could not list

every possible aggravating factor.              An exclusive list of factors

would bind the hands of the prosecutor in deciding whether to

pursue the death penalty.

         Nevertheless, the prosecution does not have carte blanche in

devising     non-statutory        aggravating       factors.     At    least    four

limitations guide the prosecution in exercising its delegated

authority.      First, the statute limits the scope of aggravating

factors to those for which prior notice has been given by the




     4
      In reviewing similar challenges to the death penalty provisions of
the Anti-Drug Abuse Act of 1988, 21 U.S.C. § 848(e), two other circuits
rejected this argument. United States v. McCullah, 76 F.3d 1087 (10th Cir.
1996); United States v. Tipton, 90 F.3d 861, 895 (4th Cir. 1996).

                                           8
prosecution.5       See 18 U.S.C. § 3593(a).    Second, the death penalty

jurisprudence devised by the Supreme Court guides the prosecution

in formulating nonstatutory aggravating factors.            For example, due

process      requires   that    information    submitted    as     aggravating

genuinely narrow the class of persons eligible for the death

penalty.     See Zant v. Stephens, 462 U.S. 862, 877 (1983).           Third,

the district court functions as a gatekeeper to limit the admission

of useless and impermissibly prejudicial information.                  See 18

U.S.C. § 3593(c).       And fourth, the requirement that the jury find

at least one statutory aggravating factor beyond a reasonable doubt

before it may consider the non-statutory factors further limits the

delegated authority.       See 18 U.S.C. § 3593(d).      The requirement of

at   least    one   statutory   aggravating    factor    secures   sufficient

Congressional guidance in classifying death-eligible offenders.

Consequently, these limitations provide the prosecution with an

“intelligible principle” so that an unconstitutional delegation

does not occur.



                                      B.

      Second, the defendant argues the lack of proportionality

review combined with the prosecutor’s unrestrained authority to

allege    non-statutory     aggravating    factors   renders     the   statute

unconstitutional.         Proportionality       review      examines      the

appropriateness of a sentence for a particular crime by comparing

      5
       Section 3592(c) allows the jury to consider “whether any other
aggravating factor for which notice has been given exists.” 18 U.S.C. §
3592(c).

                                      9
the gravity of the offense and the severity of the penalty with

sentencing practices in other prosecutions for similar offenses.

See Pulley v. Harris, 465 U.S. 37, 43 (1984).                Although the Court

has upheld capital sentencing schemes requiring proportionality

review,      the     Court    has     never      required     such     review     as

constitutionally mandated. See Gregg v. Georgia, 428 U.S. 153, 204-

05     (1976)      (plurality       opinion)     (noting     the     benefits     of

proportionality review as a means of preventing arbitrary death

sentences, but not mandating such review).                 See also Pulley, 465

U.S. at 44-45 (“that some [capital sentencing] schemes providing

proportionality review are constitutional does not mean that such

review is indispensable”). Thus, the Constitution does not require

comparative proportionality review in every capital case, but only

that the death penalty not be imposed arbitrarily or capriciously.

See Pulley, 465 at 49-50.

       The FDPA is not so lacking in other checks on arbitrariness

that    it   fails     to    pass    constitutional     muster       for   lack   of

proportionality review.            See id. at 880.    The FDPA bifurcates the

penalty phase from guilt determination.              During the penalty phase,

the jury must first determine whether the defendant intentionally

killed the victim, or intentionally committed or participated in an

act that resulted in the death of the victim.               18 U.S.C. § 3591(a).

Then the jury must make a finding, beyond a reasonable doubt, of

the existence of any aggravating factor or factors enumerated in §

3592(c).     After finding the existence of at least one statutory

aggravating        factor,   the    jury   may   consider    the     existence    of


                                           10
nonstatutory aggravating factors for which notice has been given by

the government.      See 18 U.S.C. § 3593(d).          Individual jurors must

then consider evidence of any mitigating factor that he or she has

found to exist by a preponderance of the evidence.                      Prior to

imposing a     sentence    of    death,   the   jurors    must    conclude   that

evidence of the aggravating factors unanimously found to exist

beyond    a   reasonable   doubt,     both    statutory    and    nonstatutory,

outweighs the mitigating factors any individual juror has found to

exist by a preponderance of the evidence.                  Additionally, the

statute provides for appellate review to determine whether the

death    sentence    was   imposed    under     the   influence    of    passion,

prejudice or any other arbitrary factor.              18 U.S.C. § 3595.

       Jones argues that the Constitution requires proportionality

review when the capital sentencing procedure allows the jury to

consider nonstatutory aggravating factors because of the danger

that the death penalty will be imposed arbitrarily, capriciously,

or freakishly.      As long as the statute prevents an arbitrary death

sentence,     the   inclusion    of   relevant    nonstatutory      aggravating

factors at the sentencing stage does not render the death penalty

scheme unconstitutional.         See Barclay v. Florida, 463 U.S. 939,957

(1983)(citing Zant v. Stephens, 462 U.S. 862, 878-89 (1983)).                 The

FDPA    provides    sufficient    safeguards     to   prevent     the   arbitrary

imposition of the death penalty.            First, the legislature designed

a narrow statute by applying the death penalty to a limited number




                                       11
of criminal offenses.6     See 18 U.S.C. § 3591.      Second, the statute

further narrows the class of persons eligible for the death penalty

by requiring a finding of at least one statutory aggravating

factor.    See 18 U.S.C. § 3593(d).     And third, the statute provides

for appellate review to determine whether the evidence supports the

special finding of an aggravating factor and to ensure that the

death sentence was not imposed under the influence of passion,

prejudice or any other arbitrary factor.         See 18 U.S.C. § 3595.

Consequently, we hold that the Constitution does not mandate

proportionality review when the capital sentencing scheme permits

the jury to consider nonstatutory aggravating factors as long as

the statute provides for other safeguards against an arbitrary

imposition of the death penalty.



                                   C.

     Third, Jones argues that the relaxed evidentiary standard at

the sentencing hearing combined with the unrestrained use of non-

statutory aggravating factors renders the jury’s recommendation

arbitrary and unreliable.     The Federal Death Penalty Act provides

for a relaxed evidentiary standard during the sentencing hearing in

order to give the jury an opportunity to hear all relevant and

reliable    information,   unrestrained    by   the   Federal   Rules   of

Evidence.    The FDPA provides:

     6
       A defendant may be sentenced to death if convicted of the
following offenses: espionage, 18 U.S.C. § 794; treason, 18 U.S.C.
§ 2381; or intentionally murdering     or causing the death of a
person during the commission of certain crimes, see, e.g.,
kidnapping with death resulting, 18 U.S.C. § 1201.

                                   12
      The government may present any information relevant to an
      aggravating factor for which notice has been provided
      under subsection (a).        Information is admissible
      regardless of its admissibility under the rules governing
      admission of evidence at criminal trials except that
      information may be excluded if its probative value is
      outweighed by the danger of creating unfair prejudice,
      confusing the issues, or misleading the jury.         The
      government and the defendant shall be permitted to rebut
      any information received at the hearing, and shall be
      given fair opportunity to present argument as to the
      adequacy of the information to establish the existence of
      any aggravating or mitigating factor, and as to the
      appropriateness in the case of imposing a sentence of
      death.

18 U.S.C. § 3593(c).         Therefore, the defendant and the government

may   introduce   any    relevant     information       during   the   sentencing

hearing limited by the caveat that such information be relevant,

reliable, and its probative value must outweigh the danger of

unfair prejudice.7

      Although    the        Eighth   Amendment      requires     a    heightened

reliability standard in capital sentencing proceedings, the jury

must also receive sufficient information regarding the defendant

and   the   offense     in    order   to    make   an   individual     sentencing

determination.     See Lowenfield v. Phelps, 484 U.S. 231, 238-239

(1988)(the    “qualitative        difference       between   death     and   other

penalties calls for a greater degree of reliability when the death

sentence is imposed”). The Court has recognized that the defendant

must be given the opportunity to introduce information regarding


      7
       The relevancy standard enunciated in § 3593(c) actually excludes
a greater amount of prejudicial information than the Federal Rules of
Evidence because it permits the judge to exclude information where the
“probative value is outweighed by the danger of creating unfair prejudice”
rather than “substantially outweighed.” See Fed. R. Evid. 403. See also
Anti-Drug Abuse Act, 21 U.S.C. § 848(j) (codifying Fed. R. Evid. 403
standard of “substantially outweighs”).

                                           13
mitigating factors, without traditional evidentiary restraints, in

order to provide the jury with the fullest possible information

about the defendant.     See Gregg v. Georgia, 428 U.S. 153, 204

(1976) (“So long as the evidence introduced and the arguments made

at the presentence hearing do not prejudice a defendant, it is

preferable not to impose restrictions.     We think it desirable for

the jury to have as much information before it as possible when it

makes the sentencing decision.”).       See also Jurek v. Texas, 428

U.S. 262, 276 (1976) (stating that it is “essential . . . that the

jury have before it all possible relevant information about the

individual defendant whose fate it must determine”).      Although the

sentencing hearing will not be governed by traditional evidentiary

restraints, the district court will prevent the evidentiary free-

for-all prophesied by Jones by excluding unfairly prejudicial

information   under    the   standard   enunciated   in   §   3593(c).

Consequently, the relaxed evidentiary standard does not impair the

reliability or relevance of information at capital sentencing

hearings, but helps to accomplish the individualized sentencing

required by the constitution.     See United States v. Nguyen, 928

F.Supp. 1525, 1546-47 (D.Kan. 1996).



                                  D.

     Finally, the defendant argues that the death penalty is

unconstitutional under all circumstances.     We are bound by Supreme

Court precedent which forecloses any argument that the death

penalty violates the Constitution under all circumstance.          See


                                  14
McCleskey v. Kemp, 481 U.S. 279, 300-03 (1987); Gregg v. Georgia,

428 U.S. 153 (1976).



                           III.    Jury Instructions

                                          A.

        The defendant claims that the district court erred by failing

to give the defendant’s requested instructions.                      We review the

district court’s refusal to give a requested instruction for abuse

of discretion. See United States v. Townsend, 31 F.3d 262, 270 (5th

Cir.    1994).      A    refusal   to    give    a   requested      instruction      is

reversible       error   only     if    the    proposed       instruction    was   (1)

substantively correct, (2) not substantively covered in the jury

charge, and (3) concerned an important issue in the trial, such

that failure to give the requested instruction seriously impaired

the presentation of a defense. Id.

        The actual jury instructions given by the district court

repeated the sentencing options available under the FDPA.                          The

instructions traced 18 U.S.C. § 3593(e) by informing the jury that

it could recommend death, life without the possibility of release,

or some lesser sentence. The defendant, however, contends that the

jury    should    have   been   instructed       that     a   failure   to   reach    a

unanimous verdict recommending the death penalty would result in

the court automatically imposing a sentence of life without the

possibility of release.8           The defendant’s proposed instructions

    8
      The defense proposed two jury instructions regarding the unanimity
requirement. Requested instruction number five, entitled “Unanimity
Required Only for Death Sentence,” provided in relevant part as follows:

                                          15
were not substantively correct because the proposed instructions

informed the jury that the failure to return a unanimous verdict

would   result   in   an    automatic     sentence   of   life   without     the

possibility of release.          Such is not the case under § 3593, which

requires   unanimity       for   every   sentence    rendered    by   the   jury

regardless of whether the verdict is death, life without the

possibility of release, or, if possible under the substantive

criminal statute, any other lesser sentence.               Life without the

possibility of release was not the default penalty in the event of

non-unanimity.    On the contrary, the failure to reach a unanimous

decision regarding sentencing would result in a hung jury with no

verdict rendered.     As such, a second sentencing hearing would have

to be held in front of a second jury impaneled for that purpose.

See 18 U.S.C. § 3593(b)(2)(C).           Therefore, the district court did

not err by refusing to give the defendant’s requested instructions

because such instructions were not substantively correct.




     In the event, after due deliberation and reflection, the jury
     is unable to agree on a unanimous decision as to the sentence
     to be imposed, you should so advise me and I will impose a
     sentence of life imprisonment without possibility of release.

The defense’s requested jury instruction number four provided in relevant
part as follows:

     If, after fair and impartial consideration of all the evidence
     in this case, any one of you is not persuaded that justice
     demands Mr. Jones’s execution, then the jury must return a
     decision against capital punishment and must fix Mr. Jones’s
     punishment at life in prison without the possibility of release.

                                         16
                                       B.

      Additionally, the defendant contends that the district court

committed reversible error with the instructions actually given for

the   following     two    reasons:    First,      Jones     argues    that   the

instructions actually given by the district court caused the jurors

to recommend the death penalty under the false impression that the

failure to reach a unanimous verdict would automatically result in

the imposition of some lesser sentence.            Second, Jones argues that

the instructions incorrectly informed the jury they had the option

of recommending some lesser sentence, in addition to the death

penalty or life imprisonment options.             Thus, the defendant claims

that the instruction resulted in an arbitrary and capricious

imposition    of   the    death   penalty    in   violation    of     the   Eighth

Amendment and Due Process.

      We review all alleged errors in jury instructions for abuse of

discretion. United States v. Townsend, 31 F.3d 262, 270 (5th Cir.

1994).    A   conviction     will     not   be    reversed   unless     the   jury

instructions, when viewed in their entirety, failed to correctly

state the law.     See United States v. Flores, 63 F.3d 1342, 1374(5th

Cir. 1995).    Thus, even if a portion of the jury instructions are

not technically perfect, the district court’s instructions will be

affirmed on appeal if the charge in its entirety presents the jury

with a reasonably accurate picture of the law. See id. (citing

United States v. Branch, 46 F.3d 440, 442 n. 2 (5th Cir. 1995)).

The district court will be reversed, however, if the interpretation

urged by the appellant is one that a “reasonable jury could have


                                       17
drawn from the instructions given by the trial judge and from the

verdict form[s] employed in this case.” Id. at 175 (citing Mills v.

Maryland, 486 U.S. 367, 375-76 (1988)).

       If the defendant did not object below, we review for plain

error.    See Flores, 63 F.3d at 1374 (citing United States v.

Willis, 38 F.3d 170, 179 (5th Cir. 1994)).      Under the plain error

standard, there must be an error that is plain and that affects

substantial rights.    See Fed. R. Crim. P. 52(b).    See also United

States v. Olano, 507 U.S. 725, 731 (1993)(explaining plain error

standard). Thus, an appellate court may correct a plain error only

if it meets the following criteria: (1) there must be an error,

which is defined as a deviation from a legal rule in the absence of

a valid waiver; (2) the error must be clear or obvious error under

current law; and (3) the error must have been prejudicial or

affected the outcome of the district court proceedings. See Olano,

507 U.S. at 732-35; United States v. Dupre, 117 F.3d 810, 816 (5th

Cir. 1997); United States v. Calverley, 37 F.3d 160, 162-64 (5th

Cir.   1994)(en   banc).   Additionally,   an   appellate   court   has

discretion in deciding whether to correct a plain error.            See

Olano, 507 U.S. at 735-36. Such discretion should not be exercised

unless the error “seriously affect[s] the fairness, integrity or

public reputation of judicial proceedings.” Id. (citing United

States v. Young, 470 U.S. 1, 15 (1985).

       The district court instructed the jury as follows:

            After you have completed your findings as to the
       existence or absence of any aggravating or mitigating
       factors, you will then engage in a weighing process. In
       determining whether a sentence of death is appropriate,

                                 18
you must weigh any aggravating factors that you
unanimously   find   to  exist--whether   statutory   or
nonstatutory--against any mitigating factors that any of
you find to exist. You shall consider whether all the
aggravating factors found to exist sufficiently outweigh
all the mitigating factor or factors found to exist to
justify a sentence of death, or, in the absence of a
mitigating factor, whether the aggravating factor or
factors alone are sufficient to justify a sentence of
death. Based upon this consideration, you the jury, by
unanimous vote, shall recommend whether the defendant
should be sentenced to death, sentenced to life
imprisonment without the possibility of release, or
sentenced to some other lesser sentence.

     If you unanimously conclude that the aggravating
factors found to exist sufficiently outweigh any
mitigating factor or factors found to exist, or in the
absence of any mitigating factors, the aggravating
factors are themselves sufficient to justify a sentence
of death, you may recommend a sentence of death. Keep in
mind, however, that regardless of your findings with
respect to aggravating and mitigating factors, you are
never required to recommend a death sentence.

      If you recommend the imposition of a death sentence,
the court is required to impose that sentence. If you
recommend a sentence of life without the possibility of
release, the court is required to impose that sentence.
If you recommend that some other lesser sentence be
imposed, the court is required to impose a sentence that
is   authorized    by  the   law.     In   deciding   what
recommendation to make, you are not to be concerned with
the question of what sentence the defendant might receive
in the event you determine not to recommend a death
sentence or a sentence of life without the possibility of
release. That is a matter for the court to decide in the
event you conclude that a sentence of death or life
without the possibility of release should not be
recommended.

     . . . .

     In order to bring back a verdict recommending the
punishment of death or life without the possibility of
release, all twelve of you must unanimously vote in favor
of such specific penalty.




                           19
                                i.

     We must first decide whether the instructions given by the

district court could have led a reasonable jury to believe that the

court would automatically impose some lesser sentence if the jury

failed to reach a unanimous verdict, as alleged by the defendant.

As we have previously stated, § 3593(e) requires the jury to return

a unanimous verdict regardless of whether the jury recommends

death, life without the possibility of release, or some other

lesser sentence. In arguing that the jury instructions and verdict

forms caused the jury confusion, the defendant points to the

following: (1) the district court did not repeat the unanimity

requirement each time the court mentioned the lesser sentence

option in the instruction; (2) decision forms B and C, which

recommended the death sentence and life imprisonment without the

possibility of release, required the signature of all twelve

jurors, while decision form D which recommended a lesser sentence

only required the signature of the foreman; (3) the court erred by

declining to instruct the jury on the effect of the failure to

arrive at a unanimous decision; and (4) after the sentencing

hearing, two jurors gave statements to defense attorneys attesting

to the confusion caused by the jury instructions.

     Regarding the district court’s failure to repeat the unanimity

requirement each time the court mentioned the lesser sentence

option, the instructions could not have led a reasonable jury to

conclude that non-unanimity would result in the imposition of a

lesser sentence.    See Flores, 63 F.3d at 1375.       Reading the


                                20
instructions in their entirety, the court clearly stated that the

jury must reach a unanimous verdict.         At no time were the jurors

ever informed that the failure to reach a unanimous verdict would

result in the imposition of a term less than life imprisonment. As

such, we hold that the district court did not abuse its discretion

by failing to repeat the unanimity requirement.

     Additionally, the defendant argues that the disparity of the

verdict forms caused the jury to assume that nonunanimity would

result in a lesser sentence because form D only required the

signature of the jury foreperson, when forms B and C required all

twelve juror signatures.        The defendant did not object to the

format of the verdict forms; therefore, we review for plain error.

See Flores, 63 F.3d at 1374.       Although the verdict forms standing

alone could have persuaded a jury to conclude that unanimity was

not required for the lesser sentence option, any confusion created

by the verdict forms was clarified when considered in light of the

entire jury instruction.        Consequently, we hold that no error

occurred.

     Next, Jones argues that the failure to instruct the jury of

the consequences of not reaching a unanimous verdict resulted in a

violation   of   the   Eight   Amendment   proscription   against   cruel,

unusual, and excessive punishment.           Jones requested, but was

denied, an instruction on the failure to arrive at a unanimous

decision.   Jones points to State v. Williams, 392 So.2d 619 (La.

1980), where the Louisiana Supreme Court held that juries must be

informed of the consequences of failing to achieve a unanimous


                                    21
verdict.    The defendant does not persuade us by invoking Williams

because the Louisiana death penalty act, under which Williams was

sentenced, expressly provided that life imprisonment resulted when

the jury could not unanimously agree on the death penalty.            Unlike

the Louisiana statute, the Federal Death Penalty Act requires the

jury to achieve unanimity or no verdict results.          See 18 U.S.C. §

3593(e).    Although the use of instructions to inform the jury of

the consequences of a hung jury have been affirmed, federal courts

have never been affirmatively required to give such instructions.

See Allen v. United States, 164 U.S. 492, 501-02 (1896) (upholding

the use of supplemental instructions to inform the jury of the

effect of a hung jury); United States v. Sutherland, 463 F.2d 641,

648 (5th Cir. 1972)(allowing use of Allen charge).          Consequently,

we hold that no constitutional violation occurs when a district

court refuses to inform the jury of the consequences of failing to

reach a unanimous verdict.

        Finally, the defendant attempts to prove the instructions

caused    jury   confusion   through   the   use   of   juror    affidavits.

Following     the   sentencing    hearing,     two      jurors     initiated

communications with defense attorneys in which the jurors referred

to alleged confusion caused by the instructions regarding the

unanimity requirement.9      Jones cannot utilize juror affidavits to


    9
      Juror Christie Beauregard called the office of the Federal Public
Defender and spoke with attorney Carlton McLarty and investigator Daniel
Salazar. Mr. Salazar executed an affidavit detailing the conversation he
had with Ms. Beauregard in which she stated that she was pressured into
changing her vote by other jurors who believed that the court would impose
a lesser sentence if the jury did not reach a unanimous verdict.
     Juror Cassandra Hastings contacted defense attorney Daniel Hurley.

                                   22
undermine the jury verdict. See Fed. R. Evid. 606(b); United States

v. Ruggiero, 56 F.3d 647, 652 (5th Cir. 1995).           Federal Rule of

Evidence 606(b) bars juror testimony regarding at least four

topics: (1) the method or arguments of the jury’s deliberations,

(2) the effect of any particular thing upon an outcome in the

deliberations, (3) the mindset or emotions of any juror during

deliberations, and (4) the testifying juror’s own mental process

during the deliberations. See Ruggiero, 56 F.3d at 652.          Under the

rule, a juror may only testify to extraneous forces which influence

jury deliberations. See Tanner v. United States, 483 U.S. 107, 121

(1987)(juror use of alcohol and drugs not extraneous influence on

jury deliberations).     Allegations of jury confusion caused by jury

instructions would not be an outside influence about which a juror

could competently testify.     See Peveto v. Sears Roebuck & Co., 807

F.2d 486, 489 (5th Cir. 1987).       An “outside influence” refers to a

factor originating outside of normal courtroom proceedings which

influences jury deliberations, such as a statement made by a

bailiff to the jury or a threat against a juror.        Id. (citing Fed.

R. Evid. 606(b) Advisory Committee Note and Judiciary Committee

Note).    Rule 606(b) has consistently been used to bar testimony

when the jury misunderstood instructions. See, e.g., Robles v.

Exxon Corp., 862 F.2d 1201, 1204          (5th Cir. 1989) (holding that

juror    testimony   regarding      misunderstanding    of   instructions

prohibited   by   rule   606(b)).     The   defendant   argues   that   the


Ms. Hastings executed an affidavit stating that she changed her vote to
death under the mistaken belief that if the jury could not reach a
unanimous decision, then the court would impose a lesser sentence.

                                     23
inapplicability of the Federal Rules of Evidence during sentencing

hearings precludes the use of Rule 606(b) to bar juror affidavits

impeaching the sentence.   See 18 U.S.C. § 3593(c).    The reasons for

not allowing jurors to undermine verdicts in jury trials, however,

apply with equal force to sentencing hearings.         See Silagy v.

Peters, 905 F.2d 986, 1009 (7th Cir. 1990) (holding that a juror's

statements could not be used in a habeas corpus proceeding to

impeach the jury's sentencing determination).         Noting that the

Eighth Amendment requires a “greater degree of reliability when the

death sentence is imposed,” we are convinced that Rule 606(b) does

not harm but helps guarantee the reliability of jury determinations

in death penalty cases.     See Lockett v. Ohio, 438 U.S. 586, 604

(1978) (stating that the qualitative difference with the death

penalty requires a greater degree of reliability).

     Jury deliberations entail delicate negotiations where majority

jurors try to sway dissenting jurors in order to reach certain

verdicts or sentences.     An individual juror no longer exposed to

the dynamic offered by jury deliberations often may question his

vote once the jury has been dismissed.     Such self-doubt would be

expected once extrinsic influences bear down on the former jurors,

especially in decisions of life and death. When polled, each juror

affirmatively indicated that he had voted for the death penalty.

We will not allow a juror to change his mind after the jury has

rendered a verdict.   In this situation, the outcome could just as

easily have turned out the other way with the jurors not supporting

the death sentence convincing the death-prone jurors to impose life


                                 24
without the possibility of release.          If the jury truly feared that

the district court would impose some lesser sentence in the absence

of a unanimous recommendation, then the jury had the option of

imposing life without the possibility of release. Furthermore, the

jury never sought a clarifying instruction to remedy the alleged

confusion.      Consequently, the affidavits do not convince us that

the   instructions    given   by    the    district    court   could   lead   a

reasonable jury to believe that the failure to reach a unanimous

decision would result in the imposition of a lesser sentence.



                                     ii.

      Additionally, the defendant contends that the district court

erred because the instructions misinformed the jury that three

sentencing options were available, when in fact only two sentencing

options existed under the substantive criminal statute--death and

life imprisonment.     See 18 U.S.C. § 1201.           When a statute allows

the jury to exercise sentencing powers, due process requires that

a jury must be informed of all available sentencing options. See

Hicks v. Oklahoma, 447 U.S. 343, 346 (1980).            At Jones’ sentencing

hearing   the    district   court    informed    the    jury   of   the   three

sentencing options available under § 3593 of the federal death

penalty provisions rather than limiting the instructions to the two

sentencing options available under § 1201, the substantive criminal

statute for which the defendant was convicted.             The defendant did

not object to the inclusion of the “lesser sentence” option below;




                                      25
therefore, we review for plain error.10        See Flores, 63 F.3d at

1374.

      We must first determine whether the district court committed

error by instructing the jury of the sentencing options available

under § 3593, rather than limiting the instructions to the two

sentencing options which existed under the substantive criminal

statute.   See Olano, 507 U.S. at 732-33.       If any error occurred

regarding the available sentencing options, the error was caused by

the disparate sentencing options provided for in the Federal

Kidnapping statute, 18 U.S.C. § 1201, and the Federal Death Penalty

Act, 18 U.S.C. § 3593(e)(3).     Under § 1201, a defendant convicted

of kidnapping with the death of the victim resulting shall be

punished by death or life imprisonment.         See 18 U.S.C. § 1201.

Under the federal death penalty provisions, however, the jury may

recommend that the court sentence the defendant to death, to life

imprisonment without the possibility of release, or some other

lesser sentence, upon the unanimous recommendation of the jury. See

18 U.S.C. § 3593(e).

      The defendant argues that the language of the kidnapping



    10
      At the charge conference, and in written objections, the defendant
objected to the court’s refusal to include the language “rather than a
sentence of life imprisonment without the possibility of release or a
lesser sentence” whenever the instructions referred to the jury’s
responsibility to determine whether the defendant should be sentenced to
death. If the district court had actually used the defendant’s requested
instruction, then we would review under the invited error doctrine. See
United States v. Baytank (Houston), Inc., 934 F.2d 599, 606 (5th Cir.
1991). The district court, however, did not use the defendant’s requested
language. Furthermore, the defendant did not object to other references
in the instructions to the “lesser sentence” option. Consequently, we
review for plain error.

                                   26
statute clearly limits the possible sentences to death or life

imprisonment.    Moreover, the defendant argues that the term “life

imprisonment” in the kidnapping statute actually means life without

the possibility of release because parole no longer exists in the

federal system.      Thus, the jury actually had only two sentencing

options--death    or    life     without     the     possibility   of   release.

Conversely, the government argues that the jury in fact had three

options because Congress distinguishes between “life” and “life

without the possibility of release.”           The government raises § 3594

as an example of the qualitative difference between life and life

without the possibility of release.            Section 3594 states that if

the jury recommends a lesser sentence, then “the court shall impose

any lesser sentence that is authorized by law . . . . if the

maximum term of imprisonment is life imprisonment, the court may

impose a sentence of life imprisonment without the possibility of

release.”   18 U.S.C. § 3594.       Thus, the government argues that the

jury in fact had the option of recommending death, life without the

possibility of release, or a lesser sentence, but the district

court was obligated to impose life without the possibility of

release as the only “lesser sentence” authorized by law.

     In   deciding     whether    the   FDPA       or   §   1201   provides   the

appropriate sentencing options, we must first determine what effect

the death penalty scheme has on the substantive criminal law.                 The

FDPA acts like a sentence enhancement provision in that it does not

add to or otherwise affect the penalties available under the

substantive criminal statutes.           See United States v. Branch, 91


                                        27
F.3d 699, 738-40 (5th Cir. 1996)(holding that 18 U.S.C. § 924(c)

does not create separate offense).               Although the FDPA does not

function exactly as a sentence enhancement provision, we will

utilize the sentence enhancement analysis in order to determine the

effect of the death penalty provisions on the substantive criminal

law.        In determining whether a statute creates a separate offense

or is merely a sentence enhancement provision, the court has

suggested the following four factors: (1) whether the statute

predicates punishment upon conviction under another section; (2)

whether the statute multiplies the penalty received under another

section; (3) whether the statute provides guidelines for the

sentencing hearing; and (4) whether the statute is titled as a

sentencing provision. Id. at 738 (citing United States v. Jackson,

891 F.2d 1151, 1152 (5th Cir. 1989)).                 These factors complement

traditional tools of statutory interpretation, namely, the text and

legislative history. Id. at 738.           As with the sentence enhancement

provisions applicable to the use of a firearm during the commission

of   a      drug   crime,   the   FDPA   does   not   create   a   separate   and

independent offense, but depends upon a conviction under another

section.        See Branch, 91 F.3d at 738.           Additionally, the death

penalty statute merely provides guidelines and procedures for the

sentencing hearing.          Nothing in the text or legislative history

indicates that Congress intended to create new, separate offenses

under the death penalty scheme.11

       11
        The legislative history also supports a holding that § 3593 was
intended to create procedures for imposing the death penalty rather than
create additional substantive crimes. See House Report No. 103-467, 103rd

                                         28
     Although all three sentencing options were available to the

jury under § 3593, the defendant could only receive death or life

imprisonment under § 1201, the substantive criminal statute for

which Jones was convicted. Contrary to the government’s assertion,

no meaningful distinction exists between “life” and “life without

the possibility of release.”        Thus, had the jury recommended some

lesser sentence, the court would have been obligated to impose life

without the possibility of release as the only authorized lesser

sentence.     Because     the     substantive    criminal    statute   takes

precedence   over   the   death    penalty   sentencing     provisions,   the

district court should have instructed the jury of the sentencing

options available under § 1201.        Consequently, the district court

committed error by informing the jury of the lesser sentence option

available under § 3593.

     After determining that error occurred, we must next determine

whether the error was clear or obvious error under current law.

See Olano, 507 U.S. at 734; Dupre, 117 F.3d at 817.            Prior to this

appeal, the death penalty sentencing provisions under which Jones

was sentenced had never been reviewed on appeal.                 No clearly

established law answered the question of whether § 3593 or the

substantive criminal statute under which the defendant is convicted

provides the correct sentencing options.            The error was not so

obvious, clear, readily apparent, or conspicuous that the judge was

derelict by not recognizing the error.          Consequently, we hold that




Cong., 2d Sess. (1994).

                                     29
instructing the jury as to the sentencing options available under

§ 3593 was not plain error.



                    IV.    Statutory Aggravating Factors

     The    defendant      argues   that       the   district   court    committed

reversible error by submitting statutory aggravating factors to the

jury which     failed     genuinely       to   narrow   or   channel    the   jury’s

discretion.    The government submitted four statutory aggravating

factors to the jury during the penalty phase of the trial.                      The

jury made unanimous findings regarding two statutory aggravating

factors.



                                          A.

     Jones argues that the inclusion of statutory aggravating

factor 2(A), which merely repeated the elements of the crime, did

nothing to narrow the jury’s discretion, and thus, violated the

Eighth Amendment.         Statutory aggravating factor 2(A), based on §

3592(c)(1), provides: “The defendant Louis Jones caused the death

of Tracie Joy McBride, or injury resulting in the death of Tracie

Joy McBride, which occurred during the commission of the offense of

Kidnapping.”

     As    stated    previously,      a    capital      sentencing     scheme   must

genuinely narrow the class of persons eligible for the death

penalty.    Zant v. Stephens, 462 U.S. 862, 877 (1983).                 The use of

aggravating factors helps to narrow the class of death-eligible

persons and thereby channels the jury’s discretion. See Lowenfield


                                          30
v. Phelps, 484 U.S. 231, 244 (1987).             An aggravating factor which

merely repeats an element of the crime passes constitutional muster

as long as it narrows the jury’s discretion.                See id. at 246.        In

Lowenfield, the Court held that the constitutionally required

narrowing    function    in     a    capital    punishment       regime    could   be

performed in either of two ways: “The legislature may itself narrow

the definition of capital offenses, . . . so that the jury finding

of guilt responds to this concern, or the legislature may more

broadly define capital offenses and provide for narrowing by jury

findings    of    aggravating       circumstances     at   the    penalty   phase.”

Lowenfield, 484 U.S. at 246.           Thus, the requisite narrowing can be

done at either the guilt or penalty phase of trial.

     The FDPA channels the jury’s discretion during the penalty

phase to ensure that the death penalty is not arbitrarily imposed.

The federal death penalty regime establishes the class of persons

eligible for the death penalty through its definition of capital

offenses,    to    include      only    treason,      espionage,     and     certain

intentional killings.         See 18 U.S.C. § 3591.        Although the federal

death   penalty     regime    defines    capital      offenses,     the    narrowing

function does not occur until the penalty phase of the trial.                      In

narrowing the jury’s discretion in federal homicide prosecutions,

the FDPA requires the jury first to find that the defendant had the

requisite intent.      18 U.S.C. § 3591.         The FDPA further narrows the

jury’s discretion with the requirement the jury find at least one

statutory    aggravating      factor    prior    to    recommending       the   death

penalty. See 18 U.S.C. § 3592(c).                Thus, the FDPA narrows the


                                         31
jury’s discretion through the findings of intent and            aggravating

factors. Repetition of the elements of the crime as an aggravating

factor helps to channel the jury’s discretion by allowing the jury

to consider the circumstances of the crime when deciding the

propriety of the death sentence.       The jury may constitutionally

consider the circumstances of the crime when deciding whether to

impose the death penalty.      See Tuilaepa v. California, 512 U.S.

967, 976 (1994).

     The narrowing function was not performed at the guilt phase

when the jury convicted Jones of kidnapping with death resulting,

but at the penalty phase when the jury found Jones intentionally

killed McBride and two statutory aggravating factors existed.

Although the   jury   had   already   found   the   defendant    guilty   of

kidnapping with death resulting at the guilt phase of the trial,

the jury did not consider whether Jones caused the death of the

victim during the commission of the crime of kidnapping until the

penalty phase of the trial.    The jury could have convicted Jones of

kidnapping with death resulting in the guilt phase of the trial and

still answered “no” to statutory aggravating factor 2(A) in the

penalty phase if the jury found that Jones did not cause the death

of the victim during the commission of the crime of kidnapping.

The submission of the elements of the crime as an aggravating

factor merely allowed the jury to consider the circumstances of the

crime when deciding whether to impose the death penalty. Thus, the

kidnapping was weighed only once by the jury during the penalty

phase of the trial.   Consequently, the repetition of the elements


                                  32
of the crime as an aggravating factor did not contradict the

constitutional    requirement    that     aggravating   factors      genuinely

narrow the jury’s discretion.



                                    B.

     Jones contends that the district court committed reversible

error by allowing statutory aggravating factor 2(C).                 Statutory

factor 2(C), based on § 3592(c)(6), provides: “The defendant Louis

Jones committed the offense in an especially heinous, cruel, and

depraved manner in that it involved torture or serious physical

abuse to Tracie Joy McBride.”      Jones argues that the language used

in aggravating factor 2(C) was unconstitutionally vague, resulting

in the arbitrary imposition of the death penalty in violation of

the Eighth Amendment.       As the Supreme Court stated in Maynard v.

Cartwright:

     Claims of vagueness directed at aggravating circumstances
     defined in capital punishment statutes are analyzed under
     the Eighth Amendment and characteristically assert that
     the challenged provision fails adequately to inform
     juries what they must find to impose the death penalty
     and as a result leaves them and appellate courts with the
     kind of open-ended discretion which was held invalid in
     Furman v. Georgia.

Maynard v. Cartwright, 486 U.S. 356, 361-62 (1988) (citation

omitted).    Due to the difficulty in precisely defining aggravating

factors, however, “our vagueness review is quite deferential.”

United States v. Flores, 63 F.3d 1342, 1373 (5th Cir. 1995)

(quoting    Tuilaepa   v.   California,    512   U.S.   967,   975    (1994)).

Consequently, an aggravating factor will be upheld as long as it

has some “common-sense core meaning . . . that criminal juries

                                    33
should be capable of understanding.” Id.

     The language “especially heinous, cruel, and depraved” without

a limiting instruction would be unconstitutionally vague.         See

Maynard v. Cartwright, 486 U.S. at 364; King v. Puckett, 1 F.3d

280, 284 (5th Cir. 1993).   Any vagueness in the language, however,

is cured by the limitation in the statute that the offense involve

torture or serious physical abuse. See Walton v. Arizona, 497 U.S.

639, 654-55 (1990) (citing Maynard v. Cartwright, 486 U.S. at 364-

65). Moreover, the district court defined each term in aggravating

factor 2(C) which resolved any possible vagueness or ambiguity of

the language.12   The statutory limitation, along with the district


      12
         The district court gave the following limiting instruction to
explain statutory aggravating factor 2(C):
      To establish that the defendant killed the victim in an
   especially heinous, cruel, or depraved manner, the government must
   prove that the killing involved either torture or serious physical
   abuse to the victim. The terms “heinous, cruel, or depraved” are
   stated in the disjunctive: any one of them individually may
   constitute an aggravating circumstance warranting imposition of the
   death penalty.
      “Heinous” means extremely wicked or shockingly evil, where the
   killing was accompanied by such additional acts of torture or
   serious physical abuse of the victim as set apart from other
   killings.
      “Cruel” means that the defendant intended to inflict a high
   degree of pain by torturing the victim in addition to killing the
   victim.
      “Depraved” means that the defendant relished the killing or
   showed indifference to the suffering of the victim, as evidenced
   by torture or serious physical abuse of the victim.
      “Torture” includes mental as well as physical abuse of the
   victim. In either case, the victim must have been conscious of the
   abuse at the time it was inflicted; and the defendant must have
   specifically intended to inflict severe mental or physical pain or
   suffering upon the victim, apart from killing the victim.
      “Serious physical abuse” means a significant or considerable
   amount of injury or damage to the victim’s body which involves a
   substantial risk of death, unconsciousness, extreme physical pain,
   protracted and obvious disfigurement, or protracted loss or
   impairment of the function of a bodily member, organ, or mental
   faculty. Serious physical abuse--unlike torture--may be inflicted
   either before or after death and does not require that the victim

                                 34
court’s instruction, gave the jury an aggravating factor with a

“common-sense     core    meaning”    that   they   were    capable     of

understanding.    Thus, the language of statutory aggravating factor

2(C) was not unconstitutionally vague and did not lead to the

arbitrary imposition of the death penalty in violation of the

Eighth Amendment.



                 V.   Non-statutory Aggravating Factors

     Jones argues that the death sentence must be reversed because

the nonstatutory aggravating factors considered by the jury were

unconstitutionally vague, overbroad, and duplicative. After giving

the appropriate notice required by § 3593(a), the government

submitted the following nonstatutory aggravating factors:

     3(A). The defendant constitutes a future danger to the
     lives and safety of other persons as evidenced by
     specific acts of violence by the defendant Louis Jones.

     3(B). Tracie Joy McBride’s young age, her slight stature,
     her background, and her unfamiliarity with San Angelo,
     Texas.

     3(C). Tracie Joy McBride’s personal characteristics and
     the effect of the instant offense on Tracie Joy McBride’s
     family constitute an aggravating factor of the offense.

The jury unanimously found nonstatutory aggravating factor 3(B) and


  be conscious of the abuse at the time it was inflicted. However,
  the defendant must have specifically intended the abuse apart from
  the killing.
     Pertinent factors in determining whether a killing was
  especially heinous, cruel, or depraved include: infliction of
  gratuitous violence upon the victim above and beyond that necessary
  to commit the killing; needless mutilation of the victim’s body;
  senselessness of the killing; and helplessness of the victim.
     The word “especially” should be given its ordinary, everyday
  meaning of being highly or unusually great, distinctive, peculiar,
  particular, or significant.

                                     35
3(C) to exist beyond a reasonable doubt.

      The government contends that factors 3(B) and 3(C) apply to

entirely different areas of aggravation--3(B) applies to McBride’s

vulnerability, while 3(C) applies to “victim impact” or the impact

of   the    murder    on   McBride’s     family.         Although    the      use    of

vulnerability and victim impact evidence has been upheld on appeal,

the language used in 3(B) and 3(C) does not accomplish this goal.

See Payne v. Tennessee, 501 U.S. 808, 827 (1991) (victim impact);

Tuilaepa, 512 U.S. at 977 (vulnerability through age of victim).

The plain meaning of the term “personal characteristics,” used in

3(C), necessarily includes “young age, slight stature, background,

and unfamiliarity,” which the jury was asked to consider in 3(B).

Thus,      nonstatutory    aggravating       factors      3(B)    and       3(C)    are

duplicative.      As the Tenth Circuit recently stated, “Such double

counting     of   aggravating   factors,      especially     under      a    weighing

scheme, has a tendency to skew the weighing process and creates the

risk that the death sentence will be imposed arbitrarily and thus,

unconstitutionally.” United States v. McCullah, 76 F.3d 1087, 1111

(10th Cir. 1996).      We agree.    Such double-counting of aggravating

factors creates the risk of an arbitrary death sentence.                       If the

jury has been asked to weigh the same aggravating factor twice, the

appellate     court   cannot    assume      that   “it    would     have     made   no

difference if the thumb had been removed from death’s side of the

scale.” Stringer v. Black, 503 U.S. 222, 232 (1992). Consequently,

the district court erred by submitting the duplicative aggravating

factors to the jury.


                                       36
     Additionally, the defendant contends that the nonstatutory

aggravating factors are vague and overbroad, in violation of the

Eighth Amendment.     See Maynard v. Cartwright, 486 U.S. 356, 361-62

(1988).   We agree.      Non-statutory aggravating factors 3(B) and

3(C) fail to guide the jury’s discretion, or distinguish this

murder from any other murder.         We fail to see how the victim’s

“background,” her “personal characteristics,” or her “unfamiliarity

with San Angelo” made the defendant more death-worthy than other

murderers.   Furthermore, the district court offered no additional

instructions    to   clarify   the     meaning   of   the   non-statutory

aggravating factors.     The use of the terms “background,” “personal

characteristics,” and “unfamiliarity” without further definition or

instruction left the jury with “the kind of open-ended discretion

which was held invalid in Furman v. Georgia.” See Maynard, 486 U.S.

at 361-62 (1988).    Consequently, aggravating factors 3(B) and 3(C)

were invalid.

     After determining that the non-statutory aggravating factors

submitted to the jury were invalid, we must next determine whether

the death sentence may stand.        The Federal Death Penalty Act sets

up a weighing scheme in which the jury is asked to weigh any

aggravating factors found to exist beyond a reasonable doubt

against any mitigating factors found to exist by a preponderance of

the evidence.   If the aggravating factors outweigh the mitigating

evidence, then the jury may recommend the death penalty.            In a

weighing scheme, aggravating factors lie at the very heart of the




                                     37
jury’s       ultimate      decision      to    impose       a   death    sentence.13    See

Stringer, 503 U.S. at 230.                Under a weighing statute, affirming a

death sentence when an aggravating factor has been found invalid

requires the appellate court to scrutinize the role which the

invalid aggravating factor played in the sentencing process in

order        to   comply     with       the    Eighth       Amendment     requirement    of

individualized sentencing determinations in death penalty cases.

See Stringer, 503 U.S. at 230.                   A rule automatically affirming a

death sentence in a weighing scheme as long as one aggravating

factor remained would violate the requirement of individualized

sentencing.          See    Clemons      v.    Mississippi,        494    U.S.   738,   752

(1990)(citing Lockett v. Ohio, 438 U.S. 586 (1978) and Eddings v.

Oklahoma, 455 U.S. 104 (1982)). When the jury considers an invalid

aggravating factor at the sentencing hearing, the appellate court

must        strike   the    invalid      factor       and   then    either    reweigh   the

remaining aggravating factors against the mitigating evidence or

apply harmless error review.                  See Clemons v. Mississippi, 494 U.S.

738, 741 (1990); Wiley v. Puckett, 969 F.2d 86, 92 (5th Cir. 1992).

        If the appellate            court      chooses      to   reweigh the remaining

aggravating factors against the mitigating evidence, the court must

determine         what     the   jury    would       have   done   absent     the   invalid

aggravating factor.              See Stringer, 503 U.S. at 230.               On the other


       13
       In non-weighing statutes, the jury must find the existence of one
aggravating factor before imposing the death penalty, but such factors play
no additional role in the jury’s determination of whether a defendant
eligible for the death penalty should receive it under the circumstances
of the case.     See Stringer v. Black, 503 U.S. 222, 229-30 (1992)
(discussing the Georgia non-weighing death penalty statute at issue in Zant
v. Stephens, 462 U.S. 862 (1983)).

                                                38
hand, if the appellate court chooses to apply harmless error

review, then the harmless error analysis can be applied in the

following two ways:   First, the appellate court may inquire into

whether, beyond a reasonable doubt, the death sentence would have

been imposed had the invalid aggravating factor been properly

defined in the jury instructions. See Clemons, 494 U.S. at 754;

Wiley, 969 F.2d at 92-93.   Second, the appellate court may inquire

into whether, beyond a reasonable doubt, the death sentence would

have been imposed absent the invalid aggravating factor.          See

Clemons, 494 U.S. at 753; Wiley, 969 F.2d at 91.   If the government

establishes that an error regarding aggravating factors is harmless

beyond a reasonable doubt, then the appellate court may not reverse

or vacate the death sentence, unless of course such error rises to

the level of a denial of constitutional rights.       See 18 U.S.C. §

3595.

     At this point, the appellate court may either reweigh the

aggravating and mitigating evidence or apply one of the methods of

harmless error review.   See Wiley, 969 F.2d at 92.    It matters not

which standard of review an appellate court chooses to apply

because all three standards lead to the same conclusion.        If a

death sentence would be overturned under harmless error review,

then the death sentence would be overturned after reweighing, and

vice versa. The government asserts that we must apply the harmless

error standard.   Although the statute provides that an appellate

court “shall not reverse or vacate a sentence of death on account

of any error which can be harmless,” 18 U.S.C. § 3595(c), the


                                 39
statute does not establish a standard of review.                  Therefore, an

appellate court can choose to apply any of the available forms of

review    as     long   as    the   defendant      receives     an    individual

determination of the propriety of his death sentence.

       In affirming the defendant’s death sentence, we apply the

second method of harmless error review.               In applying the second

method of harmless error review, an appellate court must inquire

into whether, beyond a reasonable doubt, the death sentence would

have been imposed absent the invalid aggravating factors.                      See

Clemons, 494 U.S. at 753; Wiley, 969 F.2d at 91.              This second form

of harmless error review requires the appellate court to redact the

invalid aggravating factors and “reconsider the entire mix of

aggravating and mitigating circumstances presented to the jury.”

See Wiley, 969 F.2d at 93.

       After removing the offensive non-statutory aggravating factors

from the balance, we are left w i t h t w o s t a t u t o r y a g g r a v a t i n g

factors and eleven mitigating factors to consider when deciding

whether, beyond a reasonable doubt, the death sentence would have

been   imposed    had   the   invalid    aggravating      factors    never   been

submitted to the jury.        At the sentencing hearing, the government

placed great emphasis on the two statutory aggravating factors

found unanimously by the jury--Jones caused the death of the victim

during the commission of the offense of kidnapping; and the offense

was committed in an especially heinous, cruel, and depraved manner

in that it involved torture or serious physical abuse of the

victim.    Under part two of the Special Findings Form, if the jury


                                        40
had failed to find that the government proved at least one of the

statutory aggravating factors beyond a reasonable doubt, then the

deliberations would have ceased leaving the jury powerless to

recommend the death penalty. Therefore, the ability of the jury to

recommend the death penalty hinged on a finding of a least one

statutory aggravating factor.     Conversely, jury findings regarding

the nonstatutory aggravating factors were not required before the

jury could recommend the death penalty.        After removing the two

nonstatutory aggravating factors from the mix, we conclude that the

two remaining statutory aggravating factors unanimously found by

the jury support the sentence of death, even after considering the

eleven    mitigating   factors    found   by   one   or   more    jurors.

Consequently, the error was harmless because the death sentence

would have been imposed beyond a reasonable doubt had the invalid

aggravating factors never been submitted to the jury.



                            VI.   Conclusion

     After considering the eighteen issues raised by the appellant

on appeal, we conclude that the sentencing provisions of the

Federal   Death   Penalty   Act   are   constitutional    and    that   the

defendant’s death sentence was not imposed under the influence of

passion, prejudice, or any other arbitrary factor.        Consequently,

the conviction and the sentence of death is

     AFFIRMED.




                                   41